Case 2:19-cv-13642-SFC-DRG ECF No. 1-4, PagelD.27 Filed 12/11/19 Page 1 of 3

EXHIBIT C
WVepartment or Homdane Ss

US, CitizenaSe 2alenRtee4erSEG-DRG ECF No. 1-4, PagelD.28 MendmaAT19MC, MgticeoiBA ction

 

 

THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

 

NOTICE TYPE

 

 

 

NOTICE DATE
Receipt August 18. 2017
CASE TYPE USCIS ALIEN NUMBER
I-130. Petition for Alien Relative
RECEIPT NUMBER RECEIVED DATE PAGE
SRC1790673392 August 17, 2017 lof
PRIORITY DATE PREFERENCE CLASSIFICATION NATE OF BIRTH
August 17. 2017 201 B INA SPOUSE OF USC 1962

 

 

 

 

. PAYMENT INFORMATION:
MAZEN M. SHWEIKA

13851 GREENWICH LN APT 107 Application/Petition Fee: $535.00

SOUTHGATE, MI 48195 & GNOGTSEe Biometrics Fee: $0.00
Total Amount Received: $535.00
Total Balance Due: $0.00

Pefrdegntee gE Ege Petey beg petde gl eyelet ptecg | pple

APPLICANT/PETITIONER NAME AND MAILING ADDRESS

 

The 1-130, Petition for Alien Relative has been received by our office for the following beneficiaries and is in process:

Name Date of Birth

71980

Country of Birth

ALGHBAISH, NUHA LIBYA

Please verify your personal information listed above and immediately notify the USCIS National Customer Service Center at the
phone number listed below if there are any changes.

Please note that if a priority date is printed on this notice, the priority does not reflect earlier retained priority dates.
If you have questions about possible immigration benefits and services, filing information, or USCIS forms, please call the USCIS

National Customer Service Center (NCSC) at 1-800-375-5283. If you are hearing impaired, please call the NCSC TDD at
1-800-767-1833. Please also refer to the USCIS website: www.uscis. gov.

If you have any questions or comments regarding this notice or the status of your case, please contact our customer service number.

You will be notified separately about any other case you may have filed.

 

 

USCIS Customer Service Number:

(800)375-5283
APPLICANT COPY

TENE

If this is an interview or biometrics appointment notice, please see the back of this notice for important information.

USCIS Office Address:

USCIS

Texas Service Center

P.O. Box 851488
Mesquite, TX 75185-1488

     

 

L

HT

|
~J
I

Form I-797C 07/11/14 Y
Case 2:19-cv-13642-SFC-DRG ECF No. 1-4, PagelD.29 Filed 12/11/19 Page 3 of 3

 

CJ

From: Mazen Shweika <misha62@live.com>
Sent: Thursday, November 28, 2019 4:43 PM
To: CJ

Subject: Fw: USCIS Acceptance Confirmation

 

From: Do_Not_Reply_Lockbox@dhs.gov <Do_Not_Reply_Lockbox@dhs.gov>
Sent: Monday, August 21, 2017 5:45 PM

To: MISHA62 @LIVE.COM

Subject: USCIS Acceptance Confirmation

Your case has been accepted and routed to the USCIS Texas Service Center for processing. Within 7-10 days by standard
mail you will receive your official Receipt Notice (Form |-797) with your Receipt Number SRC1790673392, With the

official Receipt Notice (Form I-797) you may visit www.uscis.gov where you can check the status of your case using My
Case Status. We suggest you wait until you have received your Form |-797 before checking My Case Status.

This confirmation provides notification of the date USCIS received your case. This notice does NOT grant any
immigration status or benefit. You MAY NOT present this notice as evidence that you have been granted any
immigration status or benefit. Further, this notice does NOT constitute evidence that your case remains pending with
USCIS. The current status of your case must be verified with USCIS.

PLEASE DO NOT REPLY TO THIS MESSAGE
